PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Teramount Ltd.
Application No. 16/386,859
Filed: 17 Apr 2019
For: WIDEBAND SURFACE COUPLING

:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed June 27, 2022, to accept an unintentionally delayed claim(s) under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s). This is also a decision on the petition to expedite under 37 CFR 1.182.

The petition to expedite under 37 CFR 1.182 is GRANTED.
 
The petition under 37 CFR 1.78(e) is DISMISSED.

The instant petition was filed June 27, 2022 subsequent to the payment of the issue fee on November 12, 2020. Pursuant to 37 CFR 1.312, “[n]o amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.” Accordingly, as no amendment may be entered after issue fee payment, for further consideration of this matter, applicant must file petition to withdraw from issue, a request for continued examination pursuant to 37 CFR 1.114, and a renewed petition under 37 CFR 1.78(e).

Absent prompt withdrawal from issue and a request for continued examination, a renewed petition (referencing the request for certificate of correction filed herewith) may be filed after the patent issues.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions